Case 1:20-cv-02389-DDD-NRN Document 56 Filed 01/06/21 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-2389-DDD-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, et al.,

          Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, et al.,

        Defendants.
  ______________________________________________________________________________

                     NOTICE OF SUPPLEMENTAL AUTHORITY
  ______________________________________________________________________________

          Plaintiffs, by and through their attorneys, hereby file this Notice of Supplemental

  Authority to Plaintiffs’ “Response to Defendants’ Motion to Bifurcate Individual and Monell

  Claims and Motion for Stay of Discovery for Monell Claims,” [Doc. 53], and state as follows:

          The attached order by District of Colorado Judge Christine Arguello in Estate of Jeffrey

  Melvin v. City of Colorado Springs, et al., denied a motion filed by the defendants in that case to

  bifurcate individual and Monell claims and stay discovery on the Monell claims; Judge Arguello

  refused to bifurcate either trial or discovery and rejected all the same arguments Defendants

  made in this case, concluding that, among other things, “[i]t is evident from the briefing on the

  instant Motion, as well as [the] Court’s experience and independent legal research, that the relief

  Defendants urge [the] Court to grant herein is uncommon in this jurisdiction.” See Ex. 1, Estate of

  Jeffrey Melvin v. City of Colorado Springs, et al., No. 20-cv-00991-CMA-KMT, [Doc. 74], at 4

  (D. Colo. Jan. 5, 2021).

          DATED this 6th day of January 2021.

                                                  Killmer, Lane & Newman, LLP
Case 1:20-cv-02389-DDD-NRN Document 56 Filed 01/06/21 USDC Colorado Page 2 of 4




                                    s/ Mari Newman
                                    __________________________
                                    Mari Newman
                                    Michael Fairhurst
                                    Liana Orshan
                                    1543 Champa Street, Suite 400
                                    Denver, Colorado 80202
                                    Phone: (303) 571-1000
                                    mnewman@kln-law.com
                                    mfairhurst@kln-law.com
                                    lorshan@kln-law.com

                                    Attorneys for Plaintiffs
Case 1:20-cv-02389-DDD-NRN Document 56 Filed 01/06/21 USDC Colorado Page 3 of 4




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 6, 2021, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system, which will send notification of such filing to the
  following:

  Peter Morales
  Isabelle Evans
  Aurora City Attorney’s Office
  15151 E. Alameda Parkway, Suite 5300
  Aurora, CO 80012
  pmorales@auroragov.org
  ievans@auroragov.org

  Counsel for Defendant City of Aurora, and Defendants Woodyard, Roedema, Rosenblatt, Green,
  Leonard, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson, Nunez, Cichuniec, Cooper, in
  their official capacities

  Jonathan M. Abramson
  Yulia Nikolaevskaya
  Kissinger & Fellman, P.C.
  3773 Cherry Creek N. Dr., #900
  Denver, CO 80209
  jonathan@kandf.com
  julie@kandf.com

  Attorney for Defendants Dittrich, Dunson, Green, Leonard, Marrero, Mullins-Orcutt, Nunez,
  Roedema, Root, Rosenblatt, Ward, and Woodyard in their individual capacities

  Stephen J. Hensen
  Partner
  Hensen | DuWaldt
  1001 Bannock St., Suite 39
  Denver, CO 80204
  steve@hendulaw.com

  Attorney for Dr. Eric Hill

  Michael Lowe
  David Goddard
  Bruno, Colin & Lowe, P.C.
  1999 Broadway, Suite 4300
  Denver, Colorado 80202
  MLowe@brunolawyers.com
  dgoddard@brunolawyers.com
Case 1:20-cv-02389-DDD-NRN Document 56 Filed 01/06/21 USDC Colorado Page 4 of 4




  Attorneys for Defendants Cichuniec and Cooper in their individual capacities

                                             KILLMER, LANE & NEWMAN, LLP

                                             s/ Jesse Askeland
                                             ___________________________
                                             Jesse Askeland
